Citation Nr: 0504837	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant's claimed spouse has no recognized active 
service with the United States (U. S.) Armed Forces.  

This appeal arises from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO determined that the appellant was not eligible for VA 
benefits.  


FINDINGS OF FACT

The appellant's spouse does not have verified active military 
service with the 
U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In July 1982, in connection with the RO's adjudication of the 
appellant spouse's claim for VA benefits, the RO requested 
the U. S. Army Reserve Components Personnel and 
Administration Center (service department) to verify the 
appellant's dates of active service with the U. S. Armed 
Forces.  The service department responded in September 1982 
with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
recognized guerillas, in the service of 
the United States Armed Forces.

The RO again attempted to verify the appellant spouse's 
military service with the service department in May 1996.  
The service department responded in June 1996 that the 
additional evidence submitted did not warrant a change in its 
prior negative certification.

The appellant has alleged that her deceased spouse served 
with the U. S. Armed Forces during World War II.  

In an affidavit prepared in June 1946, the spouse claimed 
that he had served with the 9th Lanao Company of the 
Philippine Constabulary from July 1941 to May 1942.  He 
asserted that this company had been inducted into the USAFFE 
in January 1942.  The spouse reported that he had surrendered 
to Japanese military forces in May 1942.  He alleged that he 
had joined C Company, 1st Battalion, 115th Infantry as a 
guerilla in November 1942, was transferred to Headquarters 
Service Troops of the 105th Division from April to November 
1944.  He returned to the 115th Infantry in November 1944 and 
this unit was attached to the 8th Army from March to July 
1945.  The spouse reported being processed to the Philippine 
Army in July 1945.  

Documents from the Philippine Armed Forces indicate that the 
spouse enlisted in July 1946 and was discharged in July 1949.  
A form from the Philippine Veterans Affairs Office reported 
that the spouse's name was carried in the roster of the 
"USAFFE."  The Philippine Ministry of National Defense 
certified in March 1983 that the spouse had served with the 
101st Division of the Philippine Army from September 1943 to 
July 1945.  In a separate document, the Ministry reported 
that the spouse had joined a guerilla unit called C Company, 
1st Battalion, 115th Infantry in November 1942 and served 
until July 1945.  A Philippine Army document (date 
undeterminable) indicated that the spouse had service with 
the Philippine Army from April 1939 to March 1940 and with 
the Philippine Constabulary from March 1940 to July 1949.  
The Armed Forces of the Philippines certified in January 1996 
and January 1999 that the spouse had served with the 
"USAFFE" beginning in July 1941 until July 1945.  

This evidence was submitted to support the appellant's 
contention that her spouse had military service with the U. 
S. Armed Forces during World War II.  Unfortunately, VA is 
bound by the determination of the appropriate service 
department of the U. S. Armed Forces.  As this office has not 
verified the appellant spouse's active military service with 
the U. S. Armed Forces, the appellant is ineligible for VA 
benefits.  Therefore, her appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

Finally, with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, the 
Board notes that under 38 U.S.C. § 5103(a) and § 5103A, VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, such as is 
the situation here.  See VAOPGCPREC 5-2004 (June, 23, 2004).  
The legal outcome in this case is clearly dictated by the 
existing law regardless of any further notice or development.  
See Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985) (While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.)


ORDER

The appeal is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


